*337Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri.
HH
En el caso de autos, el Procurador General de Puerto Rico, por iniciativa propia, presentó ante nos una breve querella contra el abogado Miguel A. Deynes Soto. Aducía someramente que el abogado querellado se había decla-rado culpable de violar el inciso (k) del Art. 216 del Código Penal, 33 L.P.R.A. sec. 4391(k) (delito grave), y que por ello procedía su separación indefinida del ejercicio de la profe-sión, conforme lo dispuesto en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735).
El querellado contestó, por conducto de su representa-ción legal, y alegó que, bajo la referida disposición estatu-taria, la sanción de separación solicitada procede sólo si: (a) el delito grave se cometió en conexión con el ejercicio profesional, o (b) si implica depravación moral. Adujo que el delito tipificado en el inciso (k) del Art. 216, supra —des-cuido en la disposición de fondos públicos— no cumple con ninguna de las dos circunstancias aludidas, por lo cual no procedía el desaforo del querellado. Indicó que el delito grave respecto al cual se declaró culpable el querellado no se había cometido en conexión con el ejercicio de la profe-sión de abogado, sino en relación con sus funciones como legislador. Argumentó, además, que tampoco implicaba de-pravación moral, ya que se trata de un delito por actuación negligente.
El Procurador General replicó la contestación del quere-llado y adujo, en esencia, que la disposición estatutaria en cuestión le da “absoluta discreción” al Tribunal Supremo para imponer alguna sanción por la comisión de algún de-*338lito grave, aunque éste no implique depravación moral. Lo determinante, alegó el Procurador General, es “si la con-ducta por la cual fue encontrado culpable dicho abogado merece ser sancionada o no ...” (Énfasis suplido.) Moción, pág. 2.
De lo anterior se desprende claramente cuál es la con-troversia medular ante nos en este caso. Consiste en deter-minar si, bajo la aludida Sec. 9 de la ley en cuestión, sólo es sancionable disciplinariamente aquella conducta grave que implique depravación moral, como aduce el querellado; o si, a discreción nuestra, es sancionable cualquier otra con-ducta delictiva grave, como alega el Procurador General. Para resolver esta controversia de umbral sólo es necesario que interpretemos cuál es el contenido y el alcance de la referida Sec. 9, bajo la cual se presentó la querella. Se trata, pues, de una típica cuestión de derecho.
Luego, si resolvemos que tiene razón el querellado en su planteamiento medular, tendríamos que decidir si tiene ra-zón, además, en la otra parte de su argumento jurídico, de que el delito de descuido en la disposición de fondos públi-cos no implica depravación moral. El Procurador General parece admitir la validez de esta contención del querellado, al argumentar en su réplica que podemos sancionar a un abogado por la comisión de un delito grave aunque éste no implique depravación. Sin embargo, se trata.de una cues-tión de derecho que nos toca resolver, independientemente del criterio del Procurador General.
En cambio, si resolvemos que tiene razón el Procurador General en su planteamiento medular, tendríamos enton-ces que decidir si la supuesta concesión de “absoluta dis-creción” de la Sec. 9, supra, es jurídicamente válida; si lo es, nos toca dilucidar luego cómo debe ejercerse tal discre-ción, y si el descuido en la disposición de fondos públicos por un abogado debe sancionarse disciplinariamente.
Como puede observarse, las cuestiones identificadas antes, la medular y las que pueden surgir subsidiariamente, *339son todas controversias de derecho. Se trata precisamente de cuestiones que le compete a este Tribunal resolver. Por ello, creo innecesaria y artificiosa la decisión de la mayoría de nombrar a un comisionado para atender la querella ante nos. No hay ante nos controversias de hechos que de-ban dilucidarse. La disputa entre el querellado y el Procu-rador General no gira en torno a cuál fue la conducta del abogado por la que éste se declaró culpable. Ambos parten del hecho de que ésta consistió en descuido en el desem-bolso de fondos públicos. En lo que difieren es en si tal conducta per se es sancionable o no. Lo dice claramente el propio Procurador General en la pág. 2 de su réplica:
Es nuestra posición que la única controversia existente ... es la determinación de si la conducta por la cual fue encontrado culpable [el] abogado merece ser sancionada o no .... Moción, pág. 2.
En resumen, pues, como la querella concreta ante nos sólo presenta cuestiones de derecho, que podemos resolver sin auxilio de un comisionado, disiento del dictamen mayoritario.
II
Como se sabe, en el ejercicio de nuestro poder inherente, este Tribunal puede disciplinar a un abogado por causas válidas, aunque éstas no estén incluidas en lo que contem-pla la Sec. 9 de la Ley de 11 de marzo de 1909, supra. Colegio de Abogados de P.R. v. Barney, 109 D.P.R. 845 (1980); In re González Blanes, 65 D.P.R. 381 (1945). In-cluso, este Foro tiene autoridad para sancionar la conducta impropia de un abogado, aunque éste haya sido declarado inocente de cargos criminales basados en los mismos he-chos que constituyen tal conducta impropia. In re Soto López, 135 D.P.R. 642 (1994).
A la luz de la normativa antes mencionada, este Foro podría tener autoridad para nombrar un Comisionado *340para entender en la supuesta conducta del querellado que dio lugar a las denuncias inicialmente formuladas en su contra. Dichas denuncias imputaban unos hechos que con-figuran delitos graves más serios que el delito respecto al cual el querellado se declaró culpable. Nuestra autoridad para nombrar un comisionado en tal caso dependería de que se haya iniciado propiamente el procedimiento disci-plinario establecido en la Regla 14 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.
Tradicionalmente hemos ejercido nuestra función disci-plinaria en casos justificados, cuando alguna persona jura una queja escrita contra un abogado o cuando el Procura-dor General o el Colegio de Abogados presenta la querella correspondiente. Descansamos en la presentación de una queja jurada o querella por una parte interesada para po-ner en marcha el proceso disciplinario. No lo iniciamos nosotros. Ello no sólo ha sido nuestra práctica consuetudi-naria, sino que, además, así lo dispone expresa y taxativa-mente nuestro propio Reglamento, que es el que ordena con plena autoridad el procedimiento disciplinario aplica-ble a los abogados y notarios.
Con frecuencia, en los medios del país, en misivas per-sonales dirigidas a alguno de los Jueces de este Tribunal y hasta en las solicitudes de revisión o apelación, alegatos y otros escritos que se presentan ante nos, encontramos re-ferencias directas a actos aparentemente impropios de abogados. Sin embargo, tales referencias no nos mueven, de ordinario, a iniciar un procedimiento disciplinario. Si-guiendo fielmente nuestro propio Reglamento, actuamos sólo si ha mediado una queja jurada de una parte intere-sada, o una querella formal del Colegio de Abogados o del Procurador General. De esta forma, honramos el debido proceso de ley y evitamos el riesgo de parcialidad que con-lleva ser “fiscal” y juez a la vez; es decir, querellante y juzgador a la vez.
*341En el caso de autos, nadie ha presentado ante nos una queja jurada escrita contra Deynes Soto. El Colegio de Abo-gados y el Procurador General tampoco han presentado una querella basada en los hechos imputados en las denun-cias iniciales formuladas contra este abogado. La querella del Procurador General aquí se circunscribe clara y expre-samente al delito concreto por el cual el querellado hizo alegación de culpabilidad. No incluye lo de las denuncias iniciales.
En efecto, hubiese sido, cuando menos, altamente repro-chable que el Procurador General formulase una querella basada en los hechos imputados en las denuncias iniciales. Según consta de la propia querella del Procurador General en este caso, el Ministerio Público, al igual que el F.E.I., formaron parte del acuerdo con el querellado que dio lugar a la referida alegación de culpabilidad hecha por éste. Se-ría altamente impropio que el Ministerio Público, por un lado, forme parte de un acuerdo en virtud del cual se con-viene no seguir adelante con el procesamiento de unas de-nuncias, y que, por otro lado, ese Ministerio, un año más tarde, pretenda encausar disciplinariamente al querellado por esas mismas denuncias. Ello violaría el acuerdo previo. Además, constituiría un engaño para con el querellado: in-ducirlo a llegar a un acuerdo, para escapar el deber de probar los hechos imputados más allá de toda duda razo-nable, para luego sorprenderlo con una quérella ética me-diante la cual el Ministerio Público busca entonces proce-sar disciplinariamente al querellado por las mismas denuncias, con graves consecuencias para éste, sin tener que satisfacer el onus probandi de la prueba penal.
En resumen, pues, como el Procurador General no ha presentado una querella a base de los hechos imputados en las denuncias iniciales contra el querellado, ni debe ha-cerlo, no hay base aquí para nombrar un Comisionado, aun en el supuesto de que la conducta del querellado imputada *342en dichas denuncias pueda ser sancionable disciplinariamente. Sencillamente no se ha presentado ante nos la queja jurada o la querella correspondiente so-bre tales bases, que es necesaria para que se ponga en marcha el proceso disciplinario y para que este Foro, en-tonces, pueda nombrar un Comisionado. Al hacer tal nom-bramiento en este caso, la mayoría del Tribunal viola su propio Reglamento y nuestra práctica tradicional al res-pecto, y ominosamente decide en este caso ser acusador y juez a la vez. Por ello, disiento.